                                               Case 8-19-76260-ast                              Doc 173-1             Filed 10/16/19                            Entered 10/17/19 08:13:37

                                                                                                                                                                                                                                             Subject to On-going Change




Absolut Facilities Management
Cash Projection - Consolidated
                                                        1             2                 3            4              5                   6                7                8                9                 10               11               12               13        10/11/19 - 01/03/20
Week Ended:                                          10/11/19      10/18/19          10/25/19     11/01/19       11/08/19            11/15/19         11/22/19         11/29/19         12/06/19          12/13/19         12/20/19         12/27/19         01/03/20           TOTAL

Opening Cash Balance                             $ 1,486,150      $ 1,207,259    $     430,839   $ 1,343,989    $ 1,273,591     $      510,461    $      54,498    $      54,198    $     339,072     $      55,101    $      58,532    $      58,233    $      56,520    $        1,486,150

Anticipated DIP Funding                                    -              -                -             -              -             (120,000)        (510,000)        (189,000)         970,000           390,000         (510,000)        (460,000)         760,000               331,000

Receipts
Medicare                                         $         -    $    54,424 $ 509,324 $       -    $       -                   $        54,424    $         -      $     454,900    $         -       $      54,424    $         -      $     454,900    $         -               1,582,396
Medicaid                                               429,209      518,819    395,273    183,502      341,288                         378,788          378,788          283,688          358,616           378,788          378,788          317,488          358,616             4,701,651
Insurance, Self Pay                                    563,965      764,854  1,058,628  1,036,278      718,860                         946,841        1,058,644        1,009,578          739,032           894,680        1,058,644          925,778          689,032            11,464,813
Miscellaneous                                          (96,133)    (119,548)  (147,238)   (25,000)         -                               -                -                -                -                 -                -                -                -                (387,919)
Total Receipts                                         897,041    1,218,549  1,815,987  1,194,780    1,060,148                       1,380,053        1,437,432        1,748,166        1,097,648         1,327,892        1,437,432        1,698,166        1,047,648            17,360,941

Disbursements
Payroll/ Taxes                                         799,380        809,262          691,535       697,759        703,982            710,205          716,429          716,429          716,429           716,429          716,429          716,429          716,429             9,427,129
Insurance                                                  -           95,221              -          93,005        108,020                -                -             93,005          108,020               -                -             93,005              -                 590,276
Pharmacy                                                28,301         28,301           28,301        28,301         28,301             28,301           28,301           28,301           28,301            28,301           28,301           28,301           28,301               367,913
Utilities                                                  -           72,968              -             -              -               72,968              -                -                -              72,968              -                -                -                 218,904
Food                                                    36,000         31,520           31,520        31,520         31,520             31,520           31,520           31,520           31,520            31,520           31,520           31,520           31,520               414,240
Supplies                                                36,358         36,358           36,358        36,358         36,358             36,358           36,358           36,358           36,358            36,358           36,358           36,358           36,358               472,654
Vendors                                                130,088        111,413          111,413       111,413        111,413            111,413          111,413          111,413          111,413           111,413          111,413          111,413          111,413             1,467,044
Assessment (paid monthly - 15th)                           -          202,904              -             -              -              246,643              -                -                -             238,863              -                -                -                 688,410
Back Office Support - Payroll                              -          123,968              -         123,968            -              123,968              -            123,968              -             123,968              -            123,968              -                 743,810
Back Office Support-Rent/Phone/Con Svc/Other             3,710         19,639            3,710        19,639          3,710             19,639            3,710           19,639            3,710            19,639            3,710           19,639            2,931               143,026
Rent                                                       -          300,000              -             -          799,974                -                -                -            799,974               -                -                -            799,974             2,699,922
Medical Claims Funding                                     -          125,000              -             -              -              125,000              -                -                -             125,000              -                -                -                 375,000
Capital Lease on AP Renovation                             -              -                -          79,245            -                  -                -             79,245              -                 -                -             79,245              -                 237,736
 Total Operating Disbursements                       1,033,837      1,956,555          902,837     1,221,209      1,823,278          1,506,016          927,731        1,239,879        1,835,725         1,504,460          927,731        1,239,879        1,726,926            17,846,065

Operating Cash Flow                                   (136,796)      (738,006)         913,150       (26,429)      (763,130)          (125,963)         509,701          508,287         (738,077)         (176,568)         509,701          458,287         (679,278)             (485,124)

Utility Deposit - All Buildings                         61,000           -                 -            -               -                  -                -                -                -                 -                -                -                -                  61,000
First day Relief                                        81,095           -                 -            -               -                  -                -                -                -                 -                -                -                -                  81,095
Debtor                                                     -             -                 -            -               -                  -                -                -            385,000               -                -                -                -                 385,000
Ombudsman                                                  -             -                 -            -               -               50,000              -                -                -              50,000              -                -             50,000               150,000
Lender                                                     -             -                 -            -               -              135,000              -                -                -             135,000              -                -                -                 270,000
UCC                                                        -             -                 -            -               -                  -                -                -            125,000               -                -                -                -                 125,000
Chapter 11 Fees                                            -           4,000               -            -               -                  -                -                -                -                 -                -                -                -                   4,000
Adequate Protection                                        -          34,413               -         34,413                                                               34,413              -                 -                -                -             34,413               137,653
DIP Interest & Fees                                        -             -                 -          9,555             -               25,000              -                -              5,894            25,000              -                -                -                  65,449
                                                                                                                                                                                                                                                                                         -
Total Restructuring Disbursements                      142,095        38,413               -         43,968             -              210,000              -             34,413          515,894           210,000              -                -             84,413             1,279,197

Cash Flow                                             (278,891)      (776,420)         913,150       (70,397)      (763,130)          (335,963)         509,701          473,874        (1,253,971)        (386,568)         509,701          458,287         (763,692)           (1,764,321)

Beginning Cash Balance                           $ 1,486,150 $ 1,207,259 $ 430,839               $ 1,343,989 $ 1,273,591 $             510,461 $         54,498 $         54,198 $    339,072 $              55,101 $         58,532 $         58,233 $         56,520 $           1,486,150
Cash Flow                                           (278,891)   (776,420)  913,150                   (70,397)   (763,130)             (335,963)         509,701          473,874   (1,253,971)             (386,568)         509,701          458,287         (763,692)           (1,764,321)
Borrowing / (Repayment)                                  -           -         -                         -           -                (120,000)        (510,000)        (189,000)     970,000               390,000         (510,000)        (460,000)         760,000               331,000
Ending Cash Balance                              $ 1,207,259 $ 430,839 $ 1,343,989               $ 1,273,591 $ 510,461 $                54,498 $         54,198 $        339,072 $     55,101 $              58,532 $         58,233 $         56,520 $         52,828 $              52,828

                                                 Max Borrowing                   $ 1,360,000




                                                                                                                            1 of 9
                                             Case 8-19-76260-ast                       Doc 173-1             Filed 10/16/19                 Entered 10/17/19 08:13:37

                                                                                                                                                                                                    Subject to On-going Change



Cash Projection - Aurora Park
                                            1              2              3               4               5             6             7             8               9           10             11            12             13
                                         10/11/19       10/18/19       10/25/19        11/1/19         11/8/19       11/15/19      11/22/19      11/29/19        12/6/19     12/13/19       12/20/19      12/27/19        1/3/20       TOTAL

Incoming Cash:
Medicare                                $       -       $    28,000    $ 160,000   $       -       $       -        $    28,000    $       -     $ 132,000   $       -       $    28,000    $       -     $ 132,000   $       -       $ 508,000
Medicaid                                    192,290         195,629      151,484       106,902         203,788          241,288        241,288     156,488       241,383         241,288        241,288     190,288       241,383     2,644,787
Insurance, Self Pay                         115,308         487,370      478,916       360,126         211,598          537,215        496,557     373,926       211,503         537,215        496,557     340,126       211,503     4,857,916
Miscellaneous                                   -               -            -             -               -                -              -           -             -               -              -           -             -             -
                                            307,598         710,999      790,400       467,028         415,386          806,503        737,845     662,414       452,886         806,503        737,845     662,414       452,886     8,010,703

 Outgoing Cash:
Payroll/ Taxes                             336,211          330,037      336,260       342,484         348,707          354,930        361,154     361,154       361,154         361,154        361,154     361,154       361,154     4,576,707
Insurances                                  71,512              -            -             -            71,512              -              -           -          71,512             -              -           -          71,512       286,048
pharmacy                                    14,015           14,015       14,015        14,015          14,015           14,015         14,015      14,015        14,015          14,015         14,015      14,015        14,015       182,195
utilities                                      -             27,368          -             -               -             27,368            -           -             -            27,368            -           -             -          82,104
food                                        14,085           14,085       14,085        14,085          14,085           14,085         14,085      14,085        14,085          14,085         14,085      14,085        14,085       183,105
supplies                                    15,561           15,561       15,561        15,561          15,561           15,561         15,561      15,561        15,561          15,561         15,561      15,561        15,561       202,293
Vendors                                     48,976           48,976       48,976        48,976          48,976           48,976         48,976      48,976        48,976          48,976         48,976      48,976        48,976       636,688
Assessment (paid monthly - 15th)               -             70,667          -             -               -            113,863            -           -             -           113,863            -           -             -         298,393
Back Office Support - Payroll                  -             40,130          -          40,130             -             40,130            -        40,130           -            40,130            -        40,130           -         240,781
Back Office Support-Rent/Phone/Con Svc/Other 1,234            6,533        1,234         6,533           1,234            6,533          1,234       6,533         1,234           6,533          1,234       6,533         1,234        47,836
Rent                                           -                -            -             -           382,744              -              -           -         382,744             -              -           -         382,744     1,148,232
Capital Lease on AP Renovation                 -                -            -          79,245             -                -              -        79,245           -               -              -        79,245           -         237,736
                                           501,594          567,372      430,131       561,029         896,834          635,461        455,025     579,699       909,281         641,685        455,025     579,699       909,281     8,122,118

Weekly Excess/(Shortfall) Cash              (193,996)       143,627      360,269        (94,002)       (481,448)        171,042        282,820      82,714       (456,395)       164,818        282,820      82,714       (456,395)    (111,414)

Cumulative Excess/(Shortfall) Cash          (193,996)       (50,369)     309,899       215,898         (265,551)        (94,509)       188,311     271,025       (185,371)       (20,553)       262,267     344,981       (111,414)




                                                                                                                   2 of 9
                                              Case 8-19-76260-ast                Doc 173-1          Filed 10/16/19                   Entered 10/17/19 08:13:37

                                                                                                                                                                                                   Subject to On-going Change



Cash Projection - Orchard Park
                                             1              2           3           4           5             6              7               8               9               10              11              12              13
Week of:                                  10/11/19       10/18/19    10/25/19    11/01/19    11/08/19      11/15/19       11/22/19        11/29/19        12/06/19        12/13/19        12/20/19        12/27/19        01/03/20            TOTAL

Incoming Cash:
Medicare                                 $        -    $      -    $      -    $     -    $    -          $       -       $       -       $       -       $       -       $       -       $       -       $       -       $       -       $        -
Medicaid                                       75,533      43,548      90,238     25,000    16,000             16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          378,319
Insurance, Self Pay                            31,281      76,000      57,000        -         -                  -               -               -               -               -               -               -               -            164,281
Miscellaneous                                 (96,133)   (119,548)   (147,238)   (25,000)      -                  -               -               -               -               -               -               -               -           (387,919)
                                               10,681         -           -          -      16,000             16,000          16,000          16,000          16,000          16,000          16,000          16,000          16,000          154,681

 Outgoing Cash:
Payroll/ Taxes                             107,894        123,950         -           -           -               -               -               -               -               -               -               -               -           231,844
Insurances                                   44,244           -           -           -        44,244             -               -               -            44,244             -               -               -            44,244         176,976
pharmacy                                        -             -           -           -           -               -               -               -               -               -               -               -               -               -
utilities                                       -          17,500         -           -           -            17,500             -               -               -            17,500             -               -               -            52,500
food                                            -             -           -           -           -               -               -               -               -               -               -               -               -               -
supplies                                        -             -           -           -           -               -               -               -               -               -               -               -               -               -
Vendors                                      18,675           -           -           -           -               -               -               -               -               -               -               -               -            18,675
Assessment (paid monthly - 15th)                -          48,904         -           -           -             7,780             -               -               -               -               -               -               -            56,684
Back Office Support - Payroll                   -          25,332         -        25,332         -            25,332             -            25,332             -            25,332             -            25,332             -           151,993
Back Office Support-Rent/Phone/Con Svc/Other    779         4,124         779       4,124         779           4,124             779           4,124             779           4,124             779           4,124               (0)        29,417
Rent                                                                                  -                                                           -               -               -                               -               -               -
                                           171,592        219,810         779      29,456      45,023          54,736             779          29,456          45,023          46,956             779          29,456          44,244         718,089

Weekly Excess/(Shortfall) Cash               (160,911)   (219,810)       (779)    (29,456)    (29,023)         (38,736)        15,221          (13,456)        (29,023)        (30,956)        15,221          (13,456)        (28,244)       (563,407)

Cumulative Excess/(Shortfall) Cash           (160,911)   (380,721)   (381,500)   (410,956)   (439,978)        (478,714)       (463,493)       (476,949)       (505,972)       (536,928)       (521,707)       (535,163)       (563,407)




                                                                                                         3 of 9
                                              Case 8-19-76260-ast                  Doc 173-1             Filed 10/16/19                 Entered 10/17/19 08:13:37

                                                                                                                                                                                              Subject to On-going Change



Cash Projection - Three Rivers
                                              1            2              3           4             5              6              7             8           9              10             11            12          13
                                           10/11/19     10/18/19       10/25/19    11/01/19      11/08/19       11/15/19       11/22/19      11/29/19    12/06/19       12/13/19       12/20/19      12/27/19    01/03/20        TOTAL

Incoming Cash:
Medicare                                  $       -     $    12,100    $ 168,000   $       -     $       -      $    12,100    $       -     $ 155,900   $       -      $    12,100    $       -     $ 155,900   $       -      $ 516,100
Medicaid                                       52,270       102,897       51,293        15,000        42,000         42,000         42,000      27,000        33,139         42,000         42,000      27,000        33,139       551,738
Insurance, Self Pay                           203,099        39,598        4,621       240,599       213,369        100,495        106,914     147,699       222,230        100,495        106,914     147,699       222,230     1,855,963
Miscellaneous                                     -             -            -             -             -              -              -           -             -              -              -           -             -             -
                                              255,369       154,595      223,914       255,599       255,369        154,595        148,914     330,599       255,369        154,595        148,914     330,599       255,369     2,923,801

 Outgoing Cash:
Payroll/ Taxes                               111,381        111,381      111,381       111,381       111,381        111,381        111,381     111,381       111,381        111,381        111,381     111,381       111,381     1,447,953
Insurances                                    25,838                                                  25,838                                                  25,838                                                  25,838       103,352
pharmacy                                       4,762          4,762        4,762         4,762         4,762          4,762          4,762       4,762         4,762          4,762          4,762       4,762         4,762        61,906
utilities                                                     8,108                                                   8,108                                                   8,108                                                 24,324
food                                           4,854          4,854        4,854         4,854         4,854          4,854          4,854       4,854         4,854          4,854          4,854       4,854         4,854        63,102
supplies                                       7,004          7,004        7,004         7,004         7,004          7,004          7,004       7,004         7,004          7,004          7,004       7,004         7,004        91,052
Vendors                                       14,644         14,644       14,644        14,644        14,644         14,644         14,644      14,644        14,644         14,644         14,644      14,644        14,644       190,372
Assessment (paid monthly - 15th)                 -           28,667                                                  43,000                                                  43,000                                                114,667
Back Office Support - Payroll                    -           15,049         -           15,049           -           15,049           -         15,049           -           15,049           -         15,049           -          90,292
Back Office Support-Rent/Phone/Con Svc/Other     463          2,450         463          2,450           463          2,450           463        2,450           463          2,450           463        2,450           463        17,939
Rent                                                                                       -         161,513                                       -         161,513                                                 161,513       484,539
                                             168,946        196,918      143,108       160,144       330,459        211,252        143,108     160,144       330,459        211,252        143,108     160,144       330,459     2,689,498

Weekly Excess/(Shortfall) Cash                 86,423       (42,323)      80,806        95,456       (75,090)       (56,656)         5,806     170,456       (75,090)       (56,656)         5,806     170,456       (75,090)     234,303

Cumulative Excess/(Shortfall) Cash             86,423        44,101      124,906       220,362       145,272         88,616         94,422     264,877       189,788        133,132        138,937     309,393       234,303




                                                                                                            4 of 9
                                             Case 8-19-76260-ast                        Doc 173-1           Filed 10/16/19                  Entered 10/17/19 08:13:37

                                                                                                                                                                                                       Subject to On-going Change



Cash Projection - Westfield
                                             1             2               3           4             5                 6              7             8             9               10              11            12            13
                                          10/11/19      10/18/19        10/25/19    11/01/19      11/08/19          11/15/19       11/22/19      11/29/19      12/06/19        12/13/19        12/20/19      12/27/19      01/03/20            TOTAL

Incoming Cash:
Medicare                                 $      -       $    10,100     $ 103,600   $       -     $       -        $    10,100     $       -     $    93,500   $       -       $    10,100     $       -     $    93,500   $       -       $     320,900
Medicaid                                     34,103          32,893        52,425        20,000        43,000           43,000          43,000        45,000        39,769          43,000          43,000        45,000        39,769           523,959
Insurance, Self Pay                          45,767          44,261       336,862       187,467        36,870           34,154         256,387       262,467        40,101          34,154         256,387       262,467        40,101         1,837,450
Miscellaneous                                   -               -             -             -             -                -               -             -             -               -               -             -             -                 -
                                             79,870          87,254       492,887       207,467        79,870           87,254         299,387       400,967        79,870          87,254         299,387       400,967        79,870         2,682,309

 Outgoing Cash:
Payroll/ Taxes                               99,809          99,809        99,809        99,809        99,809           99,809          99,809        99,809        99,809          99,809          99,809        99,809        99,809         1,297,517
Insurances                                   23,350                                                    23,350                                                       23,350                                                      23,350            93,400
pharmacy                                      4,762           4,762         4,762         4,762         4,762            4,762           4,762         4,762         4,762           4,762           4,762         4,762         4,762            61,906
utilities                                                     5,956                                                      5,956                                                       5,956                                                        17,868
food                                          4,777           4,777         4,777         4,777         4,777            4,777           4,777         4,777         4,777           4,777           4,777         4,777         4,777            62,101
supplies                                      5,431           5,431         5,431         5,431         5,431            5,431           5,431         5,431         5,431           5,431           5,431         5,431         5,431            70,603
Vendors                                      16,208          16,208        16,208        16,208        16,208           16,208          16,208        16,208        16,208          16,208          16,208        16,208        16,208           210,704
Assessment (paid monthly - 15th)                -            26,667                                                     40,000                                                      40,000                                                       106,667
Back Office Support - Payroll                   -            15,049          -           15,049           -             15,049            -           15,049           -            15,049            -           15,049           -              90,292
Back Office Support-Rent/Phone/Con Svc/Other    463           2,450          463          2,450           463            2,450            463          2,450           463           2,450            463          2,450           463            17,939
Rent                                                                                        -          88,483                                            -          88,483                                                      88,483           265,449
                                           154,800          181,108       131,450       148,486       243,283          194,442         131,450       148,486       243,283         194,442         131,450       148,486       243,283         2,294,446

Weekly Excess/(Shortfall) Cash               (74,930)        (93,854)     361,438        58,982       (163,413)        (107,187)       167,938       252,482       (163,413)       (107,187)       167,938       252,482       (163,413)        387,863

Cumulative Excess/(Shortfall) Cash           (74,930)       (168,783)     192,654       251,636        88,224           (18,963)       148,974       401,456       238,044         130,856         298,794       551,276       387,863




                                                                                                                  5 of 9
                                           Case 8-19-76260-ast                      Doc 173-1       Filed 10/16/19                  Entered 10/17/19 08:13:37

                                                                                                                                                                                      Subject to On-going Change



Cash Projection - Allegany
                                              1            2              3             4          5              6               7           8             9          10             11          12            13
                                          10/11/19     10/18/19       10/25/19      11/01/19   11/08/19       11/15/19        11/22/19    11/29/19      12/06/19    12/13/19       12/20/19    12/27/19      01/03/20    TOTAL

Incoming Cash:
 Medicare                                              $      700     $    49,200                            $        700                 $    48,500               $      700                 $    48,500               #######
 Medicaid                                    8,047         58,188          10,990      1,600      8,500             8,500        8,500          7,200      6,422         8,500        8,500          7,200      6,422    148,569
 Insurance, Self Pay                        10,487         20,563          56,653     55,857     10,034            70,251       59,843         50,257     12,112        70,251       59,843         50,257     12,112    538,523
 Miscellaneous                                   0              0               0          0          0                 0            0              0          0             0            0              0          0          0
                                            18,534         79,451         116,843     57,457     18,534            79,451       68,343        105,957     18,534        79,451       68,343        105,957     18,534    835,392

Outgoing Cash:
Payroll/ Taxes                               37,830        37,830          37,830     37,830     37,830            37,830       37,830         37,830     37,830        37,830       37,830         37,830     37,830    491,790
Insurances                                    7,964                                               7,964                                                    7,964                                                7,964     31,856
pharmacy                                      1,468         1,468           1,468      1,468      1,468             1,468        1,468          1,468      1,468         1,468        1,468          1,468      1,468     19,084
utilities                                                   2,892                                                   2,892                                                2,892                                             8,676
food                                          1,613         1,613           1,613      1,613      1,613             1,613        1,613          1,613      1,613         1,613        1,613          1,613      1,613     20,969
supplies                                      1,853         1,853           1,853      1,853      1,853             1,853        1,853          1,853      1,853         1,853        1,853          1,853      1,853     24,089
Vendors                                       5,920         5,920           5,920      5,920      5,920             5,920        5,920          5,920      5,920         5,920        5,920          5,920      5,920     76,960
Assessment (paid monthly - 15th)                            9,333                                                  14,000                                               14,000                                            37,333
Back Office Support - Payroll                     0         4,640              0       4,640          0             4,640            0          4,640          0         4,640            0          4,640          0     27,841
Back Office Support-Rent/Phone/Con Svc/Other    143           755            143         755        143               755          143            755        143           755          143            755        143      5,531
Rent                                                                                       0     47,196                                             0     47,196                                               47,196    141,588
                                             56,791        66,305          48,827     54,080    103,987            70,972       48,827         54,080    103,987        70,972       48,827         54,080    103,987    885,717

Weekly Excess/(Shortfall) Cash              (38,256)       13,147          68,016      3,377    (85,452)            8,480       19,516         51,877    (85,452)        8,480       19,516         51,877    (85,452)   (50,325)

Cumulative Excess/(Shortfall) Cash          (38,256)       (25,110)        42,907     46,284    (39,168)           (30,688)    (11,172)        40,706    (44,747)       (36,267)    (16,750)        35,127    (50,325)




                                                                                                          6 of 9
                                            Case 8-19-76260-ast                    Doc 173-1       Filed 10/16/19                 Entered 10/17/19 08:13:37

                                                                                                                                                                                  Subject to On-going Change



Cash Projection - Gasport
                                               1           2             3             4          5              6              7          8             9          10            11         12            13
                                           10/11/19    10/18/19      10/25/19      11/01/19   11/08/19       11/15/19       11/22/19   11/29/19      12/06/19    12/13/19      12/20/19   12/27/19      01/03/20     TOTAL

Incoming Cash:
Medicare                                               $     3,524   $    28,524                            $       3,524              $    25,000               $     3,524              $    25,000               $ 89,096
Medicaid                                     66,966         85,664        38,843     15,000     28,000             28,000     28,000        32,000     21,903         28,000     28,000        32,000     21,903      454,279
Insurance, Self Pay                          70,466         82,864        95,427    121,757    109,432            140,528    109,794       104,757    115,529        140,528    109,794       104,757    115,529    1,421,160
Miscellaneous                                     0              0             0          0          0                  0          0             0          0              0          0             0          0          -
                                            137,432        172,052       162,794    136,757    137,432            172,052    137,794       161,757    137,432        172,052    137,794       161,757    137,432    1,964,535

 Outgoing Cash:
Payroll/ Taxes                                82,132        82,132        82,132     82,132     82,132             82,132     82,132        82,132     82,132         82,132     82,132        82,132     82,132    1,067,716
Insurances                                    17,489                                            17,489                                                 17,489                                             17,489       69,956
pharmacy                                       3,294         3,294         3,294      3,294      3,294              3,294      3,294         3,294      3,294          3,294      3,294         3,294      3,294       42,822
utilities                                                    5,616                                                  5,616                                              5,616                                           16,848
food                                           3,172         3,172         3,172      3,172      3,172              3,172      3,172         3,172      3,172          3,172      3,172         3,172      3,172       41,236
supplies                                       3,528         3,528         3,528      3,528      3,528              3,528      3,528         3,528      3,528          3,528      3,528         3,528      3,528       45,864
Vendors                                       15,227        15,227        15,227     15,227     15,227             15,227     15,227        15,227     15,227         15,227     15,227        15,227     15,227      197,951
Assessment (paid monthly - 15th)                   0        18,667                                                 28,000                                             28,000                                           74,667
Back Office Support - Payroll                      0        12,103            0      12,103          0             12,103          0        12,103          0         12,103          0        12,103          0       72,618
Back Office Support-Rent/Phone/Con Svc/Other     320         1,694          320       1,694        320              1,694        320         1,694        320          1,694        320         1,694        320       12,407
Rent                                                                                      0     46,208                                           0     46,208                                             46,208      138,624
                                             125,162       145,433       107,673    121,150    171,370            154,766    107,673       121,150    171,370        154,766    107,673       121,150    171,370    1,780,708

Weekly Excess/(Shortfall) Cash               12,270         26,619        55,121     15,606    (33,938)            17,286     30,121        40,606    (33,938)        17,286     30,121        40,606    (33,938)    183,827

Cumulative Excess/(Shortfall) Cash           12,270         38,889        94,010    109,616     75,678             92,963    123,084       163,691    129,752        147,038    177,159       217,765    183,827




                                                                                                         7 of 9
                                             Case 8-19-76260-ast                   Doc 173-1             Filed 10/16/19                  Entered 10/17/19 08:13:37

                                                                                                                                                                                                  Subject to On-going Change



Cash Projection - Orchard Brooke
                                              1           2              3             4              5              6               7              8              9             10             11             12             13
                                          10/11/19    10/18/19       10/25/19      11/01/19       11/08/19       11/15/19        11/22/19       11/29/19       12/06/19       12/13/19       12/20/19       12/27/19       01/03/20       TOTAL

Incoming Cash:
Medicare                                 $      -     $      -       $      -      $      -       $      -      $        -       $      -       $      -       $      -       $      -       $      -       $      -       $      -       $   -
Medicaid                                        -            -              -             -              -               -              -              -              -              -              -              -              -           -
Insurance, Self Pay                          87,557       14,197         29,149        20,472         87,557          14,197         29,149         20,472         87,557         12,036         29,149         20,472         87,557     539,519
Miscellaneous                                   -            -              -             -              -               -              -              -              -              -              -              -              -           -
                                             87,557       14,197         29,149        20,472         87,557          14,197         29,149         20,472         87,557         12,036         29,149         20,472         87,557     539,519

 Outgoing Cash:
Payroll/ Taxes                               24,123       24,123         24,123        24,123         24,123          24,123         24,123         24,123         24,123         24,123         24,123         24,123         24,123     313,602
Insurances                                   10,628                                                   10,628                                                       10,628                                                      10,628      42,512
pharmacy                                        -            -              -              -             -               -               -              -             -              -               -              -             -           -
utilities                                                  5,528                                                       5,528                                                       5,528                                                   16,584
food                                          3,019        3,019          3,019         3,019          3,019           3,019          3,019          3,019          3,019          3,019          3,019          3,019          3,019      39,247
supplies                                        791          791            791           791            791             791            791            791            791            791            791            791            791      10,283
Vendors                                       2,638        2,638          2,638         2,638          2,638           2,638          2,638          2,638          2,638          2,638          2,638          2,638          2,638      34,294
Assessment (paid monthly - 15th)                -            -                                                           -                                                                                                                    -
Back Office Support - Payroll                   -         11,666           -           11,666            -            11,666            -           11,666            -           11,666            -           11,666            -        69,993
Back Office Support-Rent/Phone/Con Svc/Other    309        1,633           309          1,633            309           1,633            309          1,633            309          1,633            309          1,633            309      11,959
Rent                                                                                      -           23,830                                           -           23,830                                                      23,830      71,490
                                             41,508       49,398         30,880        43,870         65,338          49,398         30,880         43,870         65,338         49,398         30,880         43,870         65,338     609,964

Weekly Excess/(Shortfall) Cash               46,049       (35,201)       (1,731)       (23,397)       22,219          (35,201)        (1,731)       (23,397)       22,219         (37,362)        (1,731)       (23,397)       22,219     (70,445)

Cumulative Excess/(Shortfall) Cash           46,049       10,848          9,117        (14,281)        7,938          (27,263)       (28,994)       (52,392)       (30,173)       (67,535)       (69,266)       (92,664)       (70,445)




                                                                                                             8 of 9
                                                         Case 8-19-76260-ast                                     Doc 173-1                  Filed 10/16/19                               Entered 10/17/19 08:13:37

                                                                                                                                                                                                                              Subject to On-going Change




Cash Projection - Restructuring Fees

                                          1             2           3          4             5          6             7          8             9               10            11         12         13
Week of:                               10/11/19      10/18/19    10/25/19   11/01/19      11/08/19   11/15/19      11/22/19   11/29/19      12/06/19        12/13/19      12/20/19   12/27/19   01/03/20          TOTAL

Accrual
Debtor
Loeb                                   $ 250,000     $     -     $    -     $ 250,000     $    -     $       -     $    -     $ 300,000     $       -       $       -     $    -     $     -    $ 250,000     $ 1,050,000
Robert Fedor, Special Counsel             25,000           -          -        25,000          -             -          -                           -               -          -           -                       50,000
WKL                                       15,000           -          -        15,000          -             -          -          15,000           -               -          -           -         15,000        60,000
WALLC                                     60,000           -          -        60,000          -             -          -          75,000           -               -          -           -         60,000       255,000
PC                                        35,000           -          -        35,000          -             -          -          10,000           -               -          -           -         10,000        90,000
                                         385,000           -          -       385,000          -             -          -         400,000           -               -          -           -        335,000     1,505,000

Ombudsman
FA                                             -           -          -             -          -          50,000        -             -             -            50,000        -           -         50,000        150,000
                                               -           -          -             -          -          50,000        -             -             -            50,000        -           -         50,000        150,000
Lender
 Legal                                         -           -          -         100,000        -             -          -         100,000           -               -          -           -        100,000        300,000
 FA                                            -           -          -          35,000        -             -          -          35,000           -               -          -           -         35,000        105,000
                                               -           -          -         135,000        -             -          -         135,000           -               -          -           -        135,000        405,000

UCC
Legal                                          -           -          -          75,000        -             -          -          75,000           -               -          -           -         75,000        225,000
FA                                             -           -          -          50,000        -             -          -          50,000           -               -          -           -         50,000        150,000
                                               -           -          -         125,000        -             -          -         125,000           -               -          -           -        125,000        375,000

Court Fees
Filing Fees                                    -           -          -             -          -             -          -             -             -               -          -           -            -              -
UST Fees                                     4,000         -          -             -          -             -          -                           -               -          -           -            -            4,000
                                             4,000         -          -             -          -             -          -             -             -               -          -           -            -            4,000

DIP Lender
Legal                                          -           -          -          25,000        -             -          -          25,000           -               -          -           -         25,000         75,000
                                               -           -          -          25,000        -             -          -          25,000           -               -          -           -         25,000         75,000

TOTAL                                      389,000         -          -         670,000        -          50,000        -         685,000           -            50,000        -           -        670,000       2,514,000




Payment
Debtor
Loeb                                   $       -     $     -     $    -     $       -     $    -     $       -     $    -     $       -     $ 250,000       $       -     $    -     $     -    $       -     $    250,000
Robert Fedor, Special Counsel                  -           -          -             -          -             -          -             -        25,000               -          -           -            -           25,000
WKL                                            -           -          -             -          -             -          -             -        15,000               -          -           -            -           15,000
WALLC                                          -           -          -             -          -             -          -             -        60,000               -          -           -            -           60,000
PC                                             -           -          -             -          -             -          -             -        35,000               -          -           -            -           35,000
                                               -           -          -             -          -             -          -             -       385,000               -          -           -            -          385,000

Ombudsman
FA                                             -           -          -             -          -          50,000        -             -             -            50,000        -           -         50,000        150,000
                                               -           -          -             -          -          50,000        -             -             -            50,000        -           -         50,000        150,000
Lender
 Legal                                         -           -          -             -          -         100,000        -             -             -           100,000        -           -            -          200,000
 FA                                            -           -          -             -          -          35,000        -             -             -            35,000        -           -            -           70,000
                                               -           -          -             -          -         135,000        -             -             -           135,000        -           -            -          270,000

UCC
Legal                                          -           -          -             -          -             -          -             -          75,000             -          -           -            -           75,000
FA                                             -           -          -             -          -             -          -             -          50,000             -          -           -            -           50,000
                                               -           -          -             -          -             -          -             -         125,000             -          -           -            -          125,000

Court Fees
Filing Fees                                    -           -          -             -          -             -          -             -             -               -          -           -            -
UST Fees                                       -         4,000        -             -          -             -          -                           -               -          -           -            -            4,000
                                               -         4,000        -             -          -             -          -             -             -               -          -           -            -            4,000

DIP Lender
Legal                                          -           -          -             -          -          25,000        -             -             -            25,000        -           -            -           50,000
                                               -           -          -             -          -          25,000        -             -             -            25,000        -           -            -           50,000

TOTAL                                          -         4,000        -             -          -         210,000        -             -         510,000         210,000        -           -         50,000        984,000




                                                                                                                                                   9 of 9
